DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Final Office Action filed 06/21/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or filing of a Terminal Disclaimer: (1) the 35 U.S.C. 112(d) rejection of claim 9 has been withdrawn; and (2) the double patenting rejections of claims 1-13, 15-19, 28, 37, and 38 over U.S. Application No. 16/402,846, 16/402,360, 16/402,413, 16/402,816, 16/402,991, 16/402,999, 16/402,178, 16/402,641, and 16/403,223 and FDA have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-19, 28, 37, and 38
Withdrawn claims: 				None
Previously cancelled claims: 		20-27 and 29-36
Newly cancelled claims:			None
Amended claims: 				9, 37, and 38
New claims: 					None
Claims currently under consideration:	1-19, 28, 37, and 38
Currently rejected claims:			None
Allowed claims:				1-19, 28, 37, and 38

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 37 should read: The composition of claim 1, wherein the thickener is selected from the group consisting of carbomers, cellulose based materials, gums, algin, agar, pectins, carrageenan, gelatin, mineral thickeners, modified mineral thickeners, polyethylene glycols, polyalcohols, and polyacrylamides. 
Claim 38 should read: The method of claim 10, wherein the thickener is selected from the group consisting of carbomers, cellulose based materials, gums, algin, agar, pectins, carrageenan, gelatin, mineral thickeners, modified mineral thickeners, polyethylene glycols, polyalcohols, and polyacrylamides.
This change was made to obviate the 35 U.S.C. §112(b) rejection of the claims per a telephone conversation with Attorney Michael Ye on 06/29/2021.


REASONS FOR ALLOWANCE
Claims 1-19, 28, 37, and 38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Though Dubois teaches a composition to be added to food and beverages comprising modified natural high-potency sweeteners ([0009]) and Khattab teaches modified NHPSs that are produced from combining Stevia-related compounds with amine donors having a free amino group (corresponding to glycine and alanine) wherein the sweeteners have improved sensory characteristics (Khattab page 980, column 1, paragraph 2), the prior art does not teach Maillard reaction Stevia-related components and an amine donor at a temperature of 50-250°C, especially where there would be essentially no basis for predicting how such a reaction may proceed and what taste attributes may materialize for the resultant products.  As such, the present claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791